Case 1:15-cv-01338-RJJ-PJG ECF No. 45, PageID.3880 Filed 11/23/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MICHIGAN
                            MINUTES

     Case Number                Date               Time               Judge

    1:15-cv-01338-RJJ        11/23/2020        3:23 - 4:03 PM     Phillip J. Green

                               CASE CAPTION

                            Jones #168654 v. Jackson

                               APPEARANCES
      Attorney:                                   Representing:
 Pro Per                                  Petitioner

 Linus Richard Banghart-Linn              Respondent

                               PROCEEDINGS

 NATURE OF HEARING:

  Evidentiary Hearing held; hearing continued to later date.




                         Proceedings Digitally Recorded
                            Deputy Clerk: J. Wright
